Exhibit 10.1

 

[g83571kmi001.gif]

 

November 8, 2016

 

Mark Jolly

918 Parkview Lane

Southlake, TX 76092

(214) 796-4189

mnmjolly@yahoo.com

 

Dear Mark:

 

On behalf of Global Power Equipment Group Inc. (the “Company”), I am pleased to
offer you the position of Vice President, Finance within our organization.

 

The details of our employment offer are outlined below:

 

Start Date:

November 29, 2016

Location:

Irving, TX

Base Pay:

$260,000 annualized

 

Position: Vice President, Finance, provided that you will be appointed Chief
Accounting Officer/Principal Accounting Officer, subject to Board approval,
after the Company files its 2015 Annual Report on Form 10-K with the Securities
and Exchange Commission.

 

Short-Term Incentive:  You shall be eligible to participate in the Company’s
short-term incentive (“STI”) program starting with the 2016 fiscal year.  Your
“target” STI opportunity shall be 40% of your Annual Base Salary, with a maximum
of 80% of your Annual Base Salary, prorated based on your start date.  Your
payment under the STI program shall be based on the extent to which certain
predetermined performance objectives established by the Company have been
achieved for that year.  We anticipate that the performance objectives will
include a mix of Company-wide or division-wide financial goals and individual
goals.  You must be actively employed by the Company at the time of the payout
to be eligible for a STI payment for any fiscal year.

 

Long-Term Incentive:  You will receive a 2016 long-term incentive (“LTI”) award
of 19,000 Performance-Based Restricted Stock Units (“PRSUs”), and Time-Based
Restricted Stock Units (“TRSUs”) with a delivered value of $43,750.  The number
of TRSUs will be determined based on the average closing price of Global Power’s
common stock for the 5 trading days ending on the 30th day following the
Company’s submission of restated financials to the SEC.  The performance
objective for the PRSUs is the achievement of a trading price per share greater
than or equal to $5.50 for any period of 30 consecutive trading days prior to
August 5, 2021.  The PRSUs are scheduled to vest in equal amounts on

 

[g83571kmi002.gif]

 

--------------------------------------------------------------------------------


 

March 31, 2017 and March 31, 2018 (50% on each date), subject to the achievement
of the performance objective and your continued employment.  If the performance
objective is not met by the scheduled vesting dates, vesting will be delayed
until the performance objective is met, subject to your continued employment.
The TRSUs will vest on March 31, 2018, subject to your continued employment. 
The performance criteria for the LTI awards for 2016 and future periods are set
by the Compensation Committee. Future LTI grants, if any, will be subject to the
discretion of the Compensation Committee.

 

One-Time Payment:  In order to compensate you for the loss of any incentive
compensation with your current employer, you will receive: (a) $20,000 (less
applicable withholdings) on the first payroll date after you join the Company;
and (b) an additional 2,500 PRSUs and 2,500 TRSUs, which shall be subject to the
same vesting conditions and schedules described above.

 

Time Off:  As of your start date, you will be eligible to begin accruing four
(4) weeks of vacation which will accrue on a per payroll basis.  In addition,
the Company offers paid holiday and sick time.

 

Benefits:  As a full-time employee, you shall be eligible to participate in the
Company’s benefit programs which include: medical, dental, vision, 401(k), and
flexible spending accounts.

 

Severance:  You will participate in the Executive Severance Plan. Your severance
arrangement shall equal continued Annual Base Salary for: a twelve month
period.  You will not be eligible for severance if your termination is deemed
for “cause” or you voluntarily leave the company.  Notwithstanding anything to
the contrary contained in the Executive Severance Plan:

 

(a)  For purposes of your participation in the Executive Severance Plan, “Good
Reason” shall mean (i) a reduction of your Annual Base Salary by five percent
(5%) or more (other than an across-the-board reduction which applies in a
comparable manner to other senior executives of the Company), or (ii) a material
diminution in your authority, duties or responsibilities (or the authority,
duties or responsibilities of the person to whom you are required to report);
provided, in any case, that you give notice to the Company of the existence of
the condition constituting Good Reason within 30 days after the initial
existence of such condition, the Company fails to cure such condition within 30
days after receiving such notice, and you terminate your employment within 90
days after the initial occurrence of such condition;

 

--------------------------------------------------------------------------------


 

(b)  The Company may not amend or terminate the Executive Severance Plan, as it
applies to you, in a manner that impairs your rights thereunder without your
prior written consent; and

 

(c)  Notwithstanding any of the provisions of Sections 10 and 11 of the
Executive Severance Plan, you shall be entitled to receive severance benefits in
accordance with Section 4(a) of the Executive Severance Plan and the provisions
of this offer letter, with no requirement that you file any claim for benefits
under Section 11 of the Executive Severance Plan, if (i) you incur a Qualified
Termination, (ii) you timely comply with the Release requirements of Sections 5
of the Executive Severance Plan, and (iii) you comply with the restrictive
covenant provisions of Section 7 of the Executive Severance Plan.

 

Your employment with us is contingent on receipt of a favorable background
check, which includes a criminal check, confirmation of references and a
negative drug screen.  As a condition of your employment and continued
employment at the Company, you are and will be required at all times to comply
with the Company’s policies and rules, including, but not limited to the
policies and rules regarding trade secrets, intellectual property, confidential
information, the non-solicitation of employees, non-competition restrictions and
the Company’s Code of Business Conduct and Ethics.  In this regard, this offer
of employment is contingent upon you signing a confidentiality, non-compete, and
non-solicit agreement in a form to be provided by the Company, on or prior to
your Start Date.  Additionally, as a condition of your employment at the
Company, you are required, at all times, to not use or disclose the confidential
and/or proprietary information of your prior employer.

 

We are excited about you joining us and look forward to a beneficial and
productive relationship.  Nevertheless, please note that this offer letter is
not a contract of employment for any specific or minimum term and that the
employment the Company offers you is terminable at will.  This means that our
employment relationship is voluntary and based on mutual consent.  You may
resign your employment and the Company likewise may terminate your employment,
at any time, for any reason, with or without cause or notice.  Any prior oral or
written representations to the contrary are void.

 

Once again, I am pleased to extend this offer of employment.  Should you have
any questions, please do not hesitate to contact me at (214) 574-2705.

 

Best regards,

 

/s/ Craig Holmes

 

Craig Holmes

 

Senior Vice President, Finance

 

 

--------------------------------------------------------------------------------


 

By signing below, I accept the employment offer as set forth above and represent
and warrant to the Company as follows:

 

I am not a party to any non-compete or non-solicitation agreement (customers,
employees or both) or other contractual restriction with a current or former
employer and I understand and acknowledge that the Company is relying on that
representation in making this offer of employment to me.  I understand that in
the event that this representation is untrue, or in the event that I have
mistakenly advised the Company regarding my obligations to my prior employer(s),
the Company reserves the right to revoke or rescind this offer, and to terminate
my employment if I have already become employed at the Company, without penalty.

 

I have disclosed to the Company in writing all material threatened, pending, or
actual claims against me that are unresolved and still outstanding as of the
Start Date, in each case of which I am aware, resulting or arising from my
service with my current employer (or any other previous employer) or my
membership on any boards of directors.

 

I understand and acknowledge that this offer is for a full-time regular position
and that no other outside employment will pose a conflict or interfere with my
ability to fulfill the job responsibilities as required.

 

/s/ Mark Jolly

 

11/8/16

Mark Jolly

 

Date

 

--------------------------------------------------------------------------------